Title: From George Washington to William Tilghman, 31 March 1794
From: Washington, George
To: Tilghman, William


          
            Dear Sir,
            Philada March 31st 1794
          
          Your favor of the 23d instt came duly to hand.
          The laws, in the cases of both Mr George and Mr Chalmers must regulate ⟨my con⟩duct. To
            do all that these will permit, is enough for my justification—more I shall not covet.
            If, however, as I conceive the fact assuredly is, the latter Gentleman has actually
            received, and did not pay a hundred pounds which was put into his hands as part of a Bond due to the estate of Colvill
            (and was then bearing interest) it would seem but justice that he should allow interest
            for that sum when applied to his own use—but if there is a principle arising from
            analogy or reciprocity opposed thereto I must be content with what Mr Chalmers will pay,
            and this I am disposed to in order that my administration of the estate of Colo. Colvill
            may be finally closed.
          With respect to Mr George, I had rather his acct should be settled & a new bond
            taken for the whole balance payable at a given time (when he will
            be punctual, & by which the money can be drawn from Mr Chalmers) than to receive
            part this spring and the residue in the Fall; because the demands upon Colvills estate
            (except the residuary legacy) have all been discharged; and because the money which is
            due had better remain at interest than lye dead in my hands or subject me perhap to the
            payment of it.
          If the law of Maryland has stopped interest during a certain period of the War, the
            estate of course must (as I have observed before) lose it. The case however, was
            otherwise in Virginia for there I have lately recovered a pretty heavy debt with
            interest from the date of the bond which was taken before the war. With very great
            esteem & regard I am, Dear Sir Your Obedt Hble Sert
          
            Go: Washington
          
        